Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 7/142021. Claims 10-13, 15-17 and 19 are canceled.  Claims 1, 18, 21 and 28 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Alessandro Steinfl 9/7/2021. 

The CLAIMS have been amended as follows: 

1. (Currently Amended) A plasma production device comprising:
(a) a plasma production chamber having a cylinder body, a first closed end and a second open end;
(b) a magnet system comprising one or more magnet of the one or more wherein the one or more magnets comprises at least one radial magnet located proximate the second open end and distal the first closed end and at least one additional magnet located proximate the first closed end and distal the second open end, wherein the second magnet is another of the at least one radial magnets or at least one planar magnet;
(c) a propellant tank and a flow regulator in communication with the plasma production chamber and configured to deliver a gaseous propellant into the plasma production chamber; and
(d) a radio frequency (RF) antenna comprising a flat spiral region external to the plasma production chamber and disposed on an external surface of the first closed end, electrically coupled to an AC power source, and configured to deliver an RF energy to an interior region of the plasma production chamber to ionize the gaseous propellant and heat generated plasma produced therefrom by inductive heating;
wherein a radius (RL) of the plasma production chamber is selected from a range between a minimum radius and a maximum radius, the range configured to provide an increased efficiency of the plasma production device,
wherein the minimum radius is a predetermined average Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of the ions and electrons in the production chamber,
wherein the maximum radius is two to ten times a predetermined skin depth (Ps) of the RF energy, 
the RF energy ionizes and heats a majority of the gaseous propellant within the cylinder body by inductive heating, and
wherein the plasma production device is electrodeless and produces a primary source of thrust by ambipolar acceleration of the ions exiting the second open end.
18. (Currently Amended) The plasma production device of claim 1, wherein the magnet system further comprises the at least one planar magnet, and wherein the at least one planar magnet  is disposed upstream of the first closed end
21. (Currently Amended) A plasma production device comprising:
(a) a plasma production chamber having a cylinder body, a first closed end and a second open end;
(b) a magnet system comprising one or more wherein the one or more magnets comprises at least one radial magnet located proximate the second open end and distal the first closed end and at least one additional magnet located proximate the first closed end and distal the second open end, wherein the second magnet is another of the at least one radial magnets or at least one planar magnet;
(c) a propellant tank and a flow regulator in communication with the plasma production chamber and configured to deliver a gaseous propellant into the plasma production chamber; and
(d) a radio frequency (RF) antenna comprising a flat spiral region external to the plasma production chamber and disposed on an external surface of the first closed end, electrically coupled to an AC power source, and configured to deliver an RF energy to an interior region of the plasma production chamber to ionize the gaseous propellant and heat generated plasma produced therefrom by inductive heating;
wherein a radius (RL) of the production chamber is selected from a range between a minimum radius and a maximum radius, the range configured to provide an increased efficiency of the plasma production device,
wherein the minimum radius is a predetermined average Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of the ions and electrons in the production chamber,
wherein the maximum radius is two to ten times a predetermined skin depth (Ps) of the RF energy,
wherein the RF energy ionizes and heats a majority of the gaseous propellant within the cylinder body by inductive heating, and
wherein the plasma production device is electrodeless and produces a primary source of thrust by ambipolar acceleration of the ions exiting the second open end.
the at least one planar magnet.
Allowable Subject Matter
Claims 1-9, 14, 18, and 20-30 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Emsellem 2013/0067883.
Regarding claim 1, the prior art neither teaches nor renders obvious “A plasma production device comprising: (a) a plasma production chamber having a cylinder body, a first closed end and a second open end; (b) a magnet system comprising one or more magnets configured to establish a magnetic field within the plasma production chamber, the magnetic field comprising magnetic field lines oriented parallel to a central longitudinal axis of the plasma production chamber with a magnetic field strength that is continuously decreasing from the first closed end to the second open end, each magnet of the one or more magnets producing a magnetic field of a same polarity within the plasma production chamber, wherein the one or more magnets comprises at least one radial magnet located proximate the second open end and distal the first closed end and at least one additional magnet located proximate the first closed end and distal the second open end, wherein the second magnet is another of the at least one radial magnets or at least one planar magnet; wherein a radius (RL) of the plasma production chamber is selected from a range between a minimum radius and a maximum radius, the range configured to provide an increased efficiency of the plasma production device, wherein the minimum radius is a predetermined average Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of the ions and electrons in the production chamber, wherein the maximum radius is two to ten times a predetermined skin depth (Ps) of the RF energy,  wherein the RF energy ionizes 
Regarding claim 21, the prior art neither teaches nor renders obvious “a plasma production device comprising: (a) a plasma production chamber having a cylinder body, a first closed end and a second open end; (b) a magnet system comprising one or more magnets configured to establish a magnetic field within the plasma production chamber, the magnetic field comprising magnetic field lines oriented parallel to a central longitudinal axis of the plasma production chamber each of the one or more magnets producing a magnetic field of a same polarity within the plasma production chamber, wherein the one or more magnets comprises at least one radial magnet located proximate the second open end and distal the first closed end and at least one additional magnet located proximate the first closed end and distal the second open end, wherein the second magnet is another of the at least one radial magnets or at least one planar magnet; wherein a radius (RL) of the production chamber is selected from a range between a minimum radius and a maximum radius, the range configured to provide an increased efficiency of the plasma production device, wherein the minimum radius is a predetermined average Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of the ions and electrons in the production chamber, wherein the maximum radius is two to ten times a predetermined skin depth (Ps) of the RF energy, wherein the RF energy ionizes and heats a majority of the gaseous propellant within the cylinder body by inductive heating, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741